*1313OPINION.
Love :
The petitioner contends that the Commissioner erred in disallowing as deductions from gross income for the years 1921 and 1922, the amounts of $6,500 and $5,900, respectively, alleged to represent losses sustained on the sale of the Metal Co.’s stock to his brother under the circumstances set forth above. The Commissioner, however, denies that the sales of the stock in question were made in good faith and further denies that, under such circumstances, any losses were sustained. We are, therefore, confronted with the question as to whether the sales in question were bona fide.
Without reviewing the evidence in detail, we are satisfied, upon consideration of it, that the transfers of the stock in question by the petitioner to his brother in exchange for promissory notes which were subsequently canceled, and which at no time were used for any purpose, did not constitute bona fide sales thereof. We approve, therefore, the Commissioner’s action in disallowing the alleged losses.
In his brief, petitioner discusses the value of the stock at the time received by him and at the time of the sales. The Commissioner raised no question as to the value of the stock at the time of the sales, but only as to the good faith thereof. The pleadings raise no issue with respect to the value of the stock at the time of its acquisition by petitioner. Consequently, the discussion is irrelevant to the issue presented.

Judgment will be entered for the respondent.